        Case 2:19-cv-00061-AM-VRG Document 1 Filed 09/25/19 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     DEL RIO DIVISION

NOE GONZALES                                       §
                                                   §
         Plaintiff,                                §
                                                   §
VS.                                                §           CAUSE NO. 2:19-CV-61
                                                   §
HARLEY-DAVIDSON INSURANCE,                         §
                                                   §
              Defendant.                           §
                                                   §


  DEFENDANT SENTRY SELECT INSURANCE COMPANY IMPROPERLY NAMED
        AS HARLEY-DAVIDSON INSURANCE’S NOTICE OF REMOVAL

        COMES         NOW     Defendant,     SENTRY      SELECT     INSURANCE        COMPANY

IMPROPERLY NAMED AS HARLEY-DAVIDSON INSURANCE (hereinafter “Sentry”), and

files this Notice of Removal under Fed. R. Civ. P. 81(c) and pursuant to 28 U.S.C. 1446(b)(3) of

Cause No. 19-08-14439-ZCV; Noe Gonzales v. Harley-Davidson Insurance; In the 365th Judicial

District Court of Zavala County, Texas to the United States District Court for the Western

District of Texas, Del Rio Division and would show this Court as follows:


                                  A.       Procedural Background

        1.        Plaintiff filed this case as Cause No. 19-08-14439-ZCV; Noe Gonzales v. Harley-

Davidson Insurance; In the 365th Judicial District Court of Zavala County, Texas on August 13,

2019. (See Exhibit “A”).

        2.        As of the date hereof, Sentry has not been served with Citation and the Original

Petition but was provided a courtesy copy of the file-stamped Original Petition on August 29,




DEFENDANT’S NOTICE OF REMOVAL – Page 1 of 4
D/1010763v1
        Case 2:19-cv-00061-AM-VRG Document 1 Filed 09/25/19 Page 2 of 4




2019. (See Exhibit “B”). Sentry files this Notice of Removal within the 30-day time period

required by 28 U.S.C. §1446(b).

        3.     A copy of the pleadings filed in the District Court, excluding the Original Petition

and discovery, are attached hereto as Exhibit “C”.

        4.     Venue is proper in the Western District of Texas, Del Rio Division as this

division and district embrace the venue of the state court action.

        5.     Sentry will promptly file a copy of this Notice of Removal with the clerk of the

court in which this action has been pending.

                                    B.      Nature of the Suit

        6.     This is a suit based upon a policy of insurance. Plaintiff claims that he sustained

personal injuries as a result of a vehicle accident and Sentry failed to comply with the

Uninsured/Underinsured Motorist coverage provisions in the policy issued by Sentry to Plaintiff.

                                    C.      Basis for Removal

        7.     Removal is proper because there is complete diversity between the parties. See 28

U.S.C. §1332(a). Plaintiff is an individual residing in the State of Texas while Sentry is a

corporation duly organized and existing under the laws of the Wisconsin with its principle place

of business in Stevens Point, Wisconsin. The amount in controversy exceeds the sum of

$75,000.00, exclusive of interest and costs as Plaintiff alleges in paragraph VIII of his Original

Petition that he seeks monetary relief in excess of $200,000.00 but not more than $1,000,000.

                                          D.      Jury Demand

        8.     Plaintiff has demanded a jury trial in the State Court action.




DEFENDANT’S NOTICE OF REMOVAL – Page 2 of 4
D/1010763v1
        Case 2:19-cv-00061-AM-VRG Document 1 Filed 09/25/19 Page 3 of 4




                                     E.      Conclusion and Prayer



        WHEREFORE         PREMISES        CONSIDERED,          Defendant     SENTRY        SELECT

INSURANCE COMPANY IMPROPERLY NAMED AS HARLEY-DAVIDSON INSURNACE

gives notice that Cause No. 19-08-14439-ZCV; Noe Gonzales v. Harley-Davidson Insurance; In

the 365th Judicial District Court of Zavala County, Texas is hereby removed from said State

Court to the United States District Court for the Western District of Texas, Del Rio Division, and

Defendant prays for such other and further relief to which it may show itself justly entitled.




                                              Respectfully submitted,

                                              COOPER & SCULLY, P.C.


                                              By:    /s/ Fred L. Shuchart
                                                     FRED L. SHUCHART
                                                     SBN 18316250
                                              815 Walker St., Suite 1040
                                              Houston Texas 77002
                                              (713) 236-6800 - Telephone
                                              (713) 236-6880 – Facsimile
                                              Email: fred@cooperscully.com
                                              ATTORNEY FOR DEFENDANT




DEFENDANT’S NOTICE OF REMOVAL – Page 3 of 4
D/1010763v1
        Case 2:19-cv-00061-AM-VRG Document 1 Filed 09/25/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to all known counsel of record as indicated below by certified mail, return
receipt requested, facsimile and/or hand delivery on this 25th day of September, 2019.

Alfredo Padilla                              [ ] via certified mail/return receipt requested
Law Offices of Alfredo Z. Padilla            [ ] via regular mail
104 North 5th Street                         [ ] via facsimile – (830) 876-9531
PO Drawer 355                                [ ] via hand delivery
Carrizo Springs, Texas 78834                 [X ] via ECF


                                                      /s/ Fred L. Shuchart
                                                    FRED SHUCHART




DEFENDANT’S NOTICE OF REMOVAL – Page 4 of 4
D/1010763v1
